ON MOTION FOR REHEARING
BELCHER, Commissioner.
Appellant re-urges his contention that the question and answer about a blood test come within the holding of this court in Saunders v. State, supra.
As shown by the testimony set out in the original opinion, the question about the offer to the appellant to take a blood test was asked and affirmative answer given and there was no objection and no motion to exclude such question or answer.
Motion for mistrial was made after the report of the blood test was offered and after the court had sustained the objection and instructed the jury not to consider it. The ground for the motion for mistrial is not shown except by reference to a request made to the court prior to the selection of the jury. The request referred to is not shown in the record.
In Saunders v. State an objection was made and reserved to the question and answer. In the instant case, defendant failed to make and reserve an objection to the question and answer about the offer of a blood test.
Remaining convinced that this cause was properly disposed of on original submission, the motion for rehearing is overruled.
Opinion approved by the Court.